          Case 1:20-cv-02938-DLF Document 12 Filed 03/26/21 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
 ALEXANDER VLADIMIROVICH                          )
 ZALESHCHUK, ET AL.,                              )
                                                  )
                Plaintiffs,                       )
                                                  )         Civ. A. No. 20-2938-DLF
        v.                                        )
                                                  )
 U.S. CITIZENSHIP AND IMMIGRATION                 )
 SERVICES, ET AL.,                                )
                                                  )
                Defendants.                       )


                       DEFENDANT’S MOTION TO EXTEND TIME
                           TO FILE MOTION TO ANSWER

       Defendants, United States Citizenship and Immigration Services, et al., by and through

counsel, respectfully request a 30-day extension of time, from March 26, 2021 until April 26, 2021,

to file its response to Plaintiffs’ complaint. The short procedural history of the case has caused

considerable confusion which Defendants are working to untangle. Among other things there have

been difficulties connecting with all of the relevant stakeholders on the Defendants’ side.

Although the parties have not had an opportunity to meet and confer, and therefore Defendants

cannot convey Plaintiffs’ position concerning this motion, Defendant will reach out to Plaintiffs

in the earliest part of the coming week and inform the Court by notice on the docket of the results.

This is Defendants’ first request for an extension of time. It is made in good faith, for good cause,

and not for the purpose of delay.

       Wherefore, Defendants respectfully request that the Court grant Defendants’ request.
        Case 1:20-cv-02938-DLF Document 12 Filed 03/26/21 Page 2 of 3




Dated: March 26, 2021              Respectfully submitted,

                                   CHANNING D. PHILLIPS, D.C. Bar #415793
                                   Acting United States Attorney

                                   BRIAN P. HUDAK
                                   Acting Chief, Civil Division

                                   /s/ John Moustakas
                                   John Moustakas, D.C. Bar No. 442076
                                   Assistant United States Attorney
                                   555 Fourth Street, N.W.
                                   Washington, D.C. 20530
                                   (202) 252-2518
                                   john.moustakas@usdoj.gov

                                   Counsel for Defendant




                                     -2-
            Case 1:20-cv-02938-DLF Document 12 Filed 03/26/21 Page 3 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                  )
 VICTOR AVILA, JR. and JUDICIAL                   )
 WATCH, INC.,                                     )
                                                  )
                  Plaintiffs,                     )
                                                  )        Civ. A. No. 17-2685 (RC)
          v.                                      )
                                                  )
 U.S. DEPARTMENT OF STATE,                        )
                                                  )
                  Defendant.                      )
                                                  )


                                     (PROPOSED) ORDER

          Upon consideration of Defendant’s Motion for Extension of Time, and the entire record

herein, it is hereby

          ORDERED that, for good cause shown, the Motion is GRANTED and the current

Summary Judgment briefing schedule shall be amended as follows:

 Filing                                                                         Proposed New
                                                                                  Deadline
 Defendant’s Motion for Summary Judgment                                       May 20, 2021
 Plaintiffs’ Opposition to Defendant’s Motion for Summary Judgment and         June 25, 2021
 Cross-Motion for Summary Judgment
 Defendant’s Reply in Support of Summary Judgment and Opposition to            July 29, 2021
 Plaintiffs’ Cross-Motion for Summary Judgment
 Plaintiffs’ Reply in Support of Cross-Motion for Summary Judgment             August 27, 2021


SIGNED:


_________________                                     ____________________________________
Dated:                                                United States District Judge




                                               -3-
